 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 136 
First Student, Inc. and
 Civil Service Employees Af-
filiates, Local 760, Se
rvice Employees Interna-
tional Union, AFLŒCIO.  
Case 34ŒCAŒ10286 
January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 On July 15, 2003, Administrative Law Judge Margaret 
M. Kern issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed cross-exceptions
 and a supporting brief.  
Thereafter, the Respondent 
and the General Counsel each 
filed answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and Or-
der. 
                                                          
                                                           
1 As explained by the judge, the comp
laint alleged, inter alia, that the 
Respondent violated Sec. 8(a)(1) of
 the Act by orally and in writing 
threatening employees with loss of wage increases and other benefits if 
they selected the Union as their collective-bargaining representative.  
The judge found that the Respondent violated Sec. 8(a)(1) by threaten-

ing to withhold regularly scheduled wage increases during collective 
bargaining.  The Respondent did not except to this finding. 
The judge further found, however, th
at since the Respondent did not 
have a past practice of regularly
 improving employee benefits, the 
Respondent™s statements that benefits would remain frozen during 
collective bargaining were not unlawfu
l.  Asserting that the ﬁRespon-
dent™s statements in its flyers or by
 [its contract manager] Bernier, [sic] 
never separated wages fr
om benefitsﬂ (GC Exceptions Br. at 4), the 
General Counsel contends that the ju
dge erred by dismissing this alle-
gation of the complaint.  Citing 
Jensen Enterprises, 339 NLRB No. 105 
(2003), a case which the General Counsel contends is ﬁnearly identicalﬂ 
on its facts to the present case (GC 
Exceptions Br. at 4), the General 
Counsel asserts that since the Board there did not separately analyze 
wages and benefits but found, in e
ffect, that a threat to freeze wages 
encompassed a threat to freeze benefits, the same result is required 

here.  We disagree.  
Contrary to the General Counsel™s assertion that in the present case 
the Respondent ﬁnever separated wages from benefits,ﬂ and as stated in 

the judge™s decision, both employee Bo
rry and Bernier testified that at 
employee meetings Bernier, when discussing what would happen to 
employee benefits during collective 
bargaining, specifically referred to 
a document (GC Exh. 5) entitled ﬁBen
efits at Bristol That Employees 
Enjoy Without a Unionﬂ that listed 17 employee benefits.  Since the 
Respondent did distinguish between 
wages and other benefits in its 
discussions with employees, we find 
Jensen Enterprises, supra, distin-
guishable, and we further find that 
the judge, having found that the 
Respondent™s statements that wages 
would remain frozen during collec-
tive bargaining, did not err in sepa
rately analyzing whether the Re-
spondent™s statements that benefits
 would remain frozen during collec-
tive bargaining were also unlawful.  Finally, we agree with the judge, 
for the reasons set out in her decision, that such statements were not 

unlawful. 
The judge found, inter alia, that the Respondent vio-
lated Section 8(a)(1) of the Act by distributing written 
materials to employees which encouraged them to report 
the union activities of other employees.  The Respondent 

has filed exceptions to this finding.  For the following 
reasons, we find merit in
 the Respondent™s exceptions. 
The judge has fully set out the facts.  In brief, during a 
union-organizing drive at its 
Bristol, Connecticut facil-
ity,2 the Respondent, a provider of schoolbus transporta-
tion services to school districts, distributed certain docu-
ments to employees, including the documents at issue 
here.  In the first document, which the judge identified as 
document #3,
3 Patty Bernier, the Respondent™s contract 
manager at the Bristol facility, set out the following 

question and answer  (emphasis added): 
 Question:  Am I allowed to tell people I don™t 
want the union here? 
Answer:  Yes.  No one can be forced to support 
the union.  If anyone confronts you 
and
 tries to force 
you or intimidate you to support the union, please in-

form me immediately.  First Student will not tolerate 
intimidation or threats made against its employees. 
 In the second document, which the judge labeled document 

#4, Bernier stated (bolded emphasis in original): 
You may have recently been approached by 
some of your fellow employees distributing union 
literature and the solicitation of getting union cards 

signed.  You should realize that it is very possible 
that these employees are being paid by the union to 
distribute this literature [and] in addition, it is very 

possible that these employees are being promised a 
position of leadership within the union should our 
location become unionized. 
You should ask yourself 
are these the employees 
that you want to represent you and speak for you if a 

union was to get in at our location.  If not and you 
want to maintain your independence and the ability 
to speak for yourself let these employees know that 

your [sic] not interested.  
I encourage you to come 
to me should you have an
y questions or concerns 
 2 On October 24, 2002, the Union f
iled a petition to represent the ap-proximately 105 drivers and monitors at
 the Bristol facility.  The results 
of the December 6 election were 30 votes for Petitioner, 68 against, 
with 5 challenged ballots.  No objections to the election having been 
filed, the results of the election 
were certified on December 16, 2002. 
3 As explained by the judge, docum
ent #3 actually consists of two 
letters, the first (GC Exh. 3(a)) dist
ributed to employees on October 21, 
2002, and the second (GC Exh. 3(c)) distributed to employees on No-

vember 6, 2002.  The only differen
ce between the two documents is 
that in the first, the word ﬁunionﬂ 
is used, while in the second, ﬁSEIUﬂ 
is substituted for ﬁunion.ﬂ 341 NLRB No. 19 
 FIRST STUDENT
, INC. 137
about what is going on with this union organizing 
attempt. The issue here is whether the statement in document 
#3, requesting employees to inform the Respondent ﬁ[i]f 

anyone confronts you and tries to force you or intimidate 
you to support the union,ﬂ and/or the statement in docu-
ment #4 encouraging employees to come to the Respon-

dent ﬁshould [they] have any questions or concerns about 
what is going on with this union organizing attempt,ﬂ are 
unlawful.  The judge found that they were.  We disagree. 
ANALYSIS A.  Document #3 
The analysis of whether the statement in document #3 
set out above is lawful or unlawful depends on whether 

the statement is ﬁso vague as to invite employees gener-

ally to inform on fellow workers who were engaged in 
union activity.ﬂ  
Liberty House Nursing Homes
, 245 
NLRB 1194, 1197 (1979).
4  Examples of what the Board 
considers to be ﬁvagueﬂ statem
ents and the reason   why 
the Board finds them to be unlawful are set out in 
Greenfield Die & Mfg. Corp.,
 327 NLRB 237, 238 
(1998) (footnote omitted): 
The Board has held that employers violate Section 

8(a)(1) of the Act when they invite their employees to 

report instances of fellow employees™ bothering, pres-
suring, abusing, or harassing them with union solicita-
tions and imply that such conduct will be punished.  It 

has reasoned that such announcements from the em-
ployer are calculated to chill even legitimate union so-
licitations, which do not lose their protection simply 

because a solicited employee rejects them and feels 
ﬁbotheredﬂ or ﬁharassedﬂ or ﬁabusedﬂ when fellow 
workers seek to persuade him or her about the benefits 
of unionization. 
                                                          
 4 In that case, the Board adopted the judge™s finding that a supervi-
sor™s statement to an employee at her 
initial hire interview that she, the supervisor, didn™t want anyone ﬁharassingﬂ the new hire to vote for the 
union and that the new employee should report such ﬁharassmentﬂ to 
the supervisor was violative of Sec.
 8(a)(1) because ﬁ[t]hat statement 
‚was broad enough to cover mere attempts by union proponents to 
persuade employees to sign cards.™ﬂ  Id. at 1197, quoting 
Bank of St. 
Louis, 191 NLRB 669, 673 (1971), enfd. 456 F.2d 1234 (8th Cir. 
1972).  On the other hand, in the same case, the Board also adopted the 
judge™s finding that the employer™s
 instruction that employees report 
threats by union organizers or other 
employees was not unlawful.  In 
reaching this conclusion, the judge 
reasoned that the use of the term 
ﬁthreatenedﬂ was ﬁsufficiently specific to require . . . any potential 

infringement of Section 7 of the Act to yield to the right of employers 

to assure that its work force, in 
the course of an organizational cam-
paign, is insulated from this form
 of coercion at the hand of employee 
organizers.ﬂ  
Liberty House Nursing Homes
, 245 NLRB at 1197 (fn. 
omitted). 
In the present case, 
the judge, relying on 
Greenfield 
Die & Mfg. Corp.,
 supra, found that the Respondent vio-
lated Section 8(a)(1) by distributing document #3 to em-
ployees because employees could construe the directive 

contained therein, which urged them ﬁto report anyone 
who ‚confronted,™ ‚forced,™ or ‚intimidated™ them into 
supporting the union,ﬂ as not limited to threatening con-

duct, but as including lawful union activity. 
The Respondent excepts, inter 
alia, on the ground that 
its request that employees report behavior such as intimi-

dation, threats, or use of force was not unlawful as such 
behavior is not protected activity and must be distin-
guished from lesser acts which often occur during a un-
ion organizing campaign. 
As an initial matter, we find that the judge applied the 
correct legal analysis to resolve the issue presented.  We 
further find, however, that she reached the wrong result 
because she did not apply that
 analysis to the actual lan-guage of the directive set out in document #3.  For al-
though the judge correctly set out the language of the 
directive in section III,B of
 her decision, she mischarac-
terized that language in her analysis.  She described the 
directive™s operative language in the disjunctive as re-
questing employees ﬁto report anyone who ‚confronted,™ 
‚forced,™ 
or ‚intimidated™ them into supporting the un-
ionﬂ (emphasis added).  Construing these terms sepa-

rately, she concluded, in effe
ct, that they were vague or 
overly broad and that therefore ﬁsome employees could 
construe these terms to encompass lawful union activity 
[for o]ne employee™s persistent attempt to persuade may 

be, to a different employee, an act of confrontation 
or intimidationﬂ (emphasis added).  
As set out above, however, the language at issue in 
document #3 is: ﬁIf anyone confronts you 
and
 tries to 
force you or intimidate you to support the union, please 

inform me immediatelyﬂ (emphasis added).  Clearly, the 
language at issue must be read in the conjunctive, i.e., the 
Respondent requests that empl
oyees inform it ﬁ[i]f any-
one confronts you 
and 
tries to force you . . . to support 
the unionﬂ or ﬁ[i]f anyone confronts you 
and
 tries to . . . 
intimidate you to support the unionﬂ (emphasis added).  

In our view, when thus read correctly, the directive at 
issue is not unlawful.  Rather, we find that the request to 
report conduct that consists of both confrontation and 
compulsion or confrontation and intimidation is no more 
than a request to report thre
atening conduct, which, as 
explained above, the Board has found lawful.  Conse-
quently, we reverse the judge and find that the Respon-
dent did not violate Section 8(a)(1) by distributing 
document #3 to employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 138 
B.  Document #4 
As to the statement at issue in document #4, in which, 
as explained above, Bernier encouraged employees ﬁ
to 
come to me should you have any questions or concerns 
about what is going on with this union organizing at-
tempt
,ﬂ the judge found, in effect, that the statement, 
standing alone, was not unlawful.  The judge went on to 
find, however, that it was unlawful within the context of 
document #4 because she concluded that a person read-
ing the entire document ﬁcould easily interpret Bernier™s 

remarks as an invitation to report the identity of the pro-
union employees.ﬂ  We disagree. 
As to the statement at issue, all that Bernier did was to 
invite, or ﬁencourage,ﬂ employ
ees to come to her with 
their ﬁquestions or concernsﬂ about the union organizing 
attempt.  There was no request, express or implied, that 
employees report to the Respondent the identity of pro-
union employees.  The statemen
t at issue, therefore, is 
not unlawful on its face, as the judge herself implicitly 
found.  Nor, contrary to the judge™s finding, does the 
context in which the statement occurs render the state-

ment unlawful. 
To find a violation, the judge imposed the following 
ﬁconstructﬂ on the entire document: ﬁfirst, Bernier fo-

cused employees™ attention on the ‚problem™ of pro-
union co-workers possibly representing them; second, 
she told employees to tell their pro-union co-workers 

they were not interested in the union; and third, with 
bolded emphasis, she encouraged employees to come 
talk to herﬂ (section IV,C).  The judge then apparently 

inferred from Bernier™s references to the employees™ 
ﬁpro-union co-workersﬂ in 
steps one and two of her 
ﬁconstructﬂ that Bernier was also referring to these ﬁpro-
union co-workersﬂ in step three. 
We have our doubts about the judge™s reasoning.  But 
even assuming arguendo that document #4, in its en-
tirety, refers to prounion employee solicitors, the docu-
ment does not ask the reader to report the identity of such 

employees to management.  The document, in relevant 
part, merely invites the reader to discuss with manage-
ment any questions or concerns about the union™s organ-

izational effort.  There is nothing unlawful in such an 
invitation. 
CONCLUSION
 For all these reasons, we reverse the judge™s finding 
that the Respondent violated Section 8(a)(1) by distribut-
ing written materials to employees which encouraged 

them to report the union activities of other employees.  
We shall dismiss this allegation of the complaint. 
ORDER The Respondent, First Student, Inc., Hartford, Con-
necticut, its officers, agents
, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Threatening employees with the loss of regularly 
scheduled wage increases if they select the Union as their 
collective-bargaining representative. 
(b) Prohibiting employees from distributing union lit-
erature in nonworking areas during nonworktime.  
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Bristol, Connec
ticut, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 34, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 

upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since October 1, 2002. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
 MEMBER LIEBMAN, concurring. 
I concur in the result.  With respect to document #3, 
compare 
Bloomington-Normal Seating Co.,
 339 NLRB 
No. 30, slip op. at 1 fn. 2 (2003) (finding violation where 

employer asked employees to re
port if they were ﬁthreat-
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 FIRST STUDENT
, INC. 139
ened or harassed about signing a union cardﬂ) (emphasis 
added); 
Niblock Excavating, Inc.
, 337 NLRB 53, 61 
(2001) (finding violation where employer letter asked 
employees to tell foreman ﬁ[i]f you feel threatened 
or harassedﬂ) (emphasis added). 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 

obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
WE WILL NOT
 threaten you with loss of your regularly 
scheduled wage increases if you select Civil Service Em-

ployees Affiliates, Local 760, Service Employees Inter-
national Union, AFLŒCIO, or any other union, as your 
collective-bargaining representative. 
WE WILL NOT
 prohibit you from distributing union lit-
erature in nonworking areas during nonworktime. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
FIRST STUDENT, INC.  Lindsey E. Kotulski, Esq
., for the General Counsel.
 Thomas A. Secrest, Esq
., for the Respondent. 
DECISION STATEMENT OF THE 
CASE MARGARET M. KERN, Administrative Law Judge.  This case 
was tried before me in Hartford, Connecticut, on April 10, 
2003.  The complaint, which issued on January 31, 2003, was 
based on an unfair labor practice charge and an amended 
charge filed on November 12, 2002,
1 and January 30, 2003, by 
Civil Service Employees Affili
ates, Local 760, Service Em-
ployees International Union, AFLŒCIO (the Union), against 

First Student, Inc. (Respondent). 
It is alleged that in the course
 of an organizing drive, in Oc-
tober and November, Respondent
 displayed and distributed 
leaflets to employees asking them to report the union activities 

of other employees.  It is furthe
r alleged that in October, No-
vember, and December, Respondent orally and in writing 
                                                          
 1 All dates are in 2002 unless otherwise indicated. 
threatened employees with loss of wage increases and other 

benefits if they selected the Union as their collective-bargaining 
representative.  Finally, it is 
alleged that in November, Respon-
dent informed an employee that
 he was prohibited from distrib-
uting union literature while 
on nonworking time in nonworking areas.  This conduct is alleged to
 have violated Section 8(a)(1) 
of the Act. Respondent contends that all of
 the statements made to em-
ployees were lawful.  Respondent 
admits that an
 employee was 
told he could not distribute literature while on nonworkingtime 

in nonworking areas, but submits th
is was an isolated incident, 
the employee was not disciplined
, and any violation of the Act 
was de minimis. FINDINGS OF FACT
 I.  JURISDICTION
 Respondent is engaged in providing schoolbus transportation services and maintains a facility in Bristol, Connecticut.  Re-

spondent admits, and I find, it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
II.  LABOR ORGANIZATION STATUS
  On October 24, the Union filed a petition to represent a unit 
of approximately 105 drivers and monitors employed at the 

Bristol facility.  Respondent entered into a consent election 
agreement with the Union on November 1, and an election was 
conducted on December 6.  The results of that election were 
certified on December 16.  Brian Borry, an employee of Re-
spondent, testified about his memb
ership in the Union and the 
Union™s organizational activities prior to the election.  Based 

upon these facts, I find the Union is a labor organization within 
the meaning of Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Past Practice Re: Wage Increases 
Patty Bernier is Respondent™s contract manager at the Bristol 
facility and is an admitted agent 
and supervisor.  She has been 
employed by Respondent since 1989, and she testified that 
throughout the period of her employment, Respondent has 
given employees a raise each September, at the beginning of 
the school year.  The amount of e
ach raise is based on seniority. 
Jim Castelli is regional vice president.  He also testified that 
it has been Respondent™s practice 
to give wage increases at the 
beginning of each school year.  Castelli oversees six of Re-

spondent™s unionized facilities, and he has negotiated the col-
lective-bargaining agreements covering those facilities.  He 

testified there have been occasi
ons in the past when contract 
negotiations were ongoing during the month of September, and 

it is Respondent™s practice to freeze the regularly scheduled 
wage increases whenever ne
gotiations are under way.  
B.  The Four Documents at Issue  
Four documents authored by Respondent during the union 
organizing drive are at issue.  In document #1, entitled ﬁQ&A,ﬂ 
Respondent posed the following question and answer:  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 140 
Q. Do wages and benefits
 always go up during nego-
tiations? The union says we will get more. 
A. During negotiations wages & benefits are frozen.  
No raises or benefits improvements can be given.  When 
negotiations are over employees can gain, lose or stay the 
same.  Even if you stay the same, you lose because you 
would be paying dues.  Three things can happen, two of 
them mean less for you.  
The Union can only negotiate 
with what you have now.  Keep what you have, Vote No! 
 Document #2 was entitled ﬁHow
 long does it take for a Un-
ion and First Student to negotiate
 a first collective-bargaining 
agreement?ﬂ Respondent summar
ized the length of time nego-
tiations were conducted at nine 
of its facilities located through-out the United States and the ti
mes given ranged from 7 months 
to ﬁ11 months and counting.
ﬂ The following statement ap-
peared: 
 Labor contracts do not happen overnight.  
Negotiations are a 
ﬁgive & take
ﬂ and take a lot of time.  First Student does not 
just ﬁagreeﬂ to the Union™s demands.  If the Union is voted in, 
the law requires 
no changes in wages or benefits until agreed 
to by the Company and Union.  
This means the next sched-
uled increase can™t be given if
 negotiations are continuing.  
HOW MUCH WOULD A DELAY COST YOU? (Emphasis 
in original). 
 In document #3, Bernier posed the following question and 
answer:
2    Question: Am I allowed to tell people I don™t want the 
union here? 
Answer: Yes.  No one can be forced to support the un-
ion.  If anyone confronts you and tries to force you or in-

timidate you to support the uni
on, please inform me im-
mediately.  First Student will not tolerate intimidation or 

threats made against its employees.  
 In document #4, a letter dated 
October 22, Bernier wrote:  
 You may have recently been approached by some of 
your fellow employees distributing union literature and the 

solicitation of getting union cards signed.  You should re-
alize that it is very possible that these employees are being 
paid by the union to distribute this literature [and] in addi-
tion, it is very possible that these employees are being 
promised a position of leadership within the union should 
our location become unionized. 
You should ask yourself are 
these the employees that 
you want to represent you and speak for you if a union was 

to get in at our location.  If not and you want to maintain 
your independence and the ability to speak for yourself let 
these employees know that your [sic] not interested
.  I en-
courage you to come to me should you have any ques-

tions or concerns about what is going on with this union 
organizing attempt 
(bolded emphasis in original).                                                           
 2 This question was posed in two different letters, dated October 21 and 
November 6. The only difference betw
een the two letters was that in 
the October 21 letter, Bernier used the word ﬁunionﬂ and in the No-
vember 6 letter, she substituted ﬁSEIU.ﬂ These letters will be referred 

to collectively as document #3.  
 Borry testified that copies of
 document #1 were left in the 
buses and were picked up by employees when they reported for 
work one morning. In her opening statement, c
ounsel for the General Counsel 
made the following representation with respect to the four 
documents alleged 
to be unlawful: 
 This case involves primaril
y four flyers that Respon-
dent distributed during the organizing drive.  And you will 

see that they violated the Act because of their request that 
employees report Union activities
.  And, they also threat-
ened employees with loss of wage increases by stating 

benefits will
 be frozen. 
 In his opening statement, c
ounsel for Respondent stated: 
 Basically, I agree with counsel for the General Counsel.  This 
case only consists of four, not even four flyers, rather four 
phrases contained in flyers, some of which are three pages 
long. And the counsel for the General Counsel is focusing on 
one, one or two phrases taken out of context to allege that 
they somehow are, portrayed surveillance or asked that em-
ployees report on Union activities or threatened loss of bene-
fits. I think the evidence will show that in taking these exhib-
its as a whole, they are simple statements made by manage-
ment to employees. 
 In his closing statement, couns
el for Respondent went on to state: 
 Throughout the charge and the investigation, the company has 
basically, has admitted the authenticity of these documents, 
does not, has not challenged the authenticity, has not chal-
lenged the distribution.  
C.  Employee Meetings 
From October to December, 
Respondent conducted periodic 
meetings with employees.  Borry 
testified that at a number of these meetings, Bernier told employees that the regular Septem-
ber pay increases would be frozen pending the outcome of bar-
gaining between the Union and the company.  He also recalled 
that at two of the meetings Bernier referred to a document enti-
tled, ﬁBenefits at Bristol That Employees Enjoy Without a Un-
ion.ﬂ In this document, Respo
ndent listed 17 benefits (e.g., Christmas ham, half the cost of a health club membership, bar-
beques, pizza parties, and ﬁgiveawaysﬂ including flashlights, 
watches, plaques, and T-shirts).
  Borry gave several different 
accounts of what Bernier said about these benefits.  On direct examination, he testified Bernier 
said that employees would lose 
the benefits if the Union came in.  He then modified that state-

ment and said Bernier said empl
oyees would ﬁmost likelyﬂ lose 
the benefits.  On cross-examination, Borry testified that Bernier 

said employees could lose or gain
 benefits, that benefits would 
be frozen, and that benefits were subject to negotiation.  At one 
point, Borry acknowledged he could not recall the exact word-
ing of what Bernier said. Bernier denied stating that benefits would be lost if the Un-
ion were voted in.  She did admit saying that wages and bene-
fits would be frozen and that nothing would change during the 

period of negotiations until a co
ntract was reached.  Referring 
specifically to the list of benefits, Bernier testified she told 
 FIRST STUDENT
, INC. 141
employees ﬁthis is what we do re
gardless of whether we have a union or no union.  This is what we have, and this will stay or it 
could go.ﬂ  
D.  Distribution of Uni
on Literature by Borry 
Borry testified that in the cour
se of the preelection campaign, 
he frequently distributed union 
literature during nonwork time 
while standing on the public road
 abutting the employee park-
ing lot.  The lot is a dirt lot and the road is paved, and Borry 
was certain he always stood on the pavement.  Sometime dur-
ing the week of November 4, Borry was with Chad, a nonem-
ployee union organizer and, accord
ing to Borry, both men were 
standing on the pavement, distribu
ting literature to employees 
as they were exiting the parking lot.  At one point, Chad walked 
away to retrieve an item from his car.  While Borry was stand-
ing alone, with leaflets in hi
s hands, Karla DiVirgilio, Respon-dent™s safety coordinator and an admitted agent and supervisor, 

approached Borry and asked him what time he got off the 
clock.  Borry said he was alread
y off the clock, and DiVirgilio 
told him to leave the property.  Borry did not respond and Di-

Virgilio walked away.  Borry remained where he was and con-
tinued leafleting, and no action was taken against him. 
DiVirgilio testified that when she approached Borry he was in 
the dirt parking lot and therefore on company property.  She saw 

Chad walk away and she spoke only to Borry.  She asked if he 
were on the clock and he said he
 was not.  She then testified, 
ﬁbeing that he was on company property, I asked him to please 

leave the company property.ﬂ On cross-examination, DiVirgilio 
acknowledged that employees are allowed to remain on com-
pany property when they are not on the clock.  There is a rule in 
the handbook that states there is to be no loitering, but she ad-mitted that it is not a hard and fast rule.  DiVirgilio testified that 

several times she directed nonemployee organizers to leave 
company property, but her direction to Borry to leave the prop-
erty was the only time she gave such a direction to an employee.  
Respondent has a written no-solicita
tion/no-distribution rule, the 
lawfulness of which is not challenged by the General Counsel. 
IV.  ANALYSIS A.  Distribution by Respondent of the Four Documents
 In his brief, counsel for Respondent argues there is insuffi-
cient evidence that the four documents at issue were distributed 
by Respondent to employees.  I find this argument to be without 
merit for three reasons.  First, Borry testified that Respondent 
left copies of document #1 on the buses which were picked up 
by employees when they reported for work.  Second, Bernier 
referred during her testimony to 
Respondent™s practice of leav-
ing documents on the buses.  Third, counsel for Respondent 
admitted, during his opening and closing statements, that these 
four documents were distributed to employees.  Counsel™s 
statements are properly chargeable
 to Respondent as admissions.  
Riverwoods Chappaqua Corp. v. Marine Midland Bank, 
30 F.3d 

339 (2d Cir. 1994); 
U.S. v. McKeon, 738 F.2d 26 (2d Cir. 1984); 
Packaging Techniques, Inc., 317 NLRB 1252 (1995).  I there-
fore find counsel for the General Counsel has proven, by a pre-

ponderance of the evidence, that the documents at issue in this 
case were in fact distributed by Respondent to employees. 
B.  Documents #1 and #2 
In More Truck Lines, Inc., 
336 NLRB 772 (2001), enfd. 324 
F.3d 735 (D.C. Cir. 2003), the Board summarized the law re-
garding an employer™s threat 
to withhold wages and benefits 
during collective bargaining: 
 It is settled law that when employees are represented by 
a labor organization their employer may not make unilat-
eral changes in their terms 
and conditions of employment, 
such as their wages.  See 
NLRB v. Katz
, 369 U.S. 736, 747 
(1962).  This duty to maintain the status quo imposes an 
obligation upon an employer not only to maintain that 
which has already been given to employees, but also to 
ﬁimplement benefits which ha
ve become conditions of em-
ployment by virtue of prior commitment or practice.ﬂ 
Al-
pha Cellulose Corp., 265 NLRB 177, 178 fn. 1 (1982), 
enfd. mem. 718 F.2d 1088 (4th Cir. 1983).  Accord: 
Illiana Transit Warehouse Corp
., 323 NLRB 111 (1997) (em-
ployer unlawfully told employees "wages and benefits 

would be frozen at current levels for the period of negotia-
tion" and unlawfully withheld
 annual wage increases for 
this reason).  As the judge e
xplained, once promised, future 
nondiscretionary wage increases are such existing terms 
and conditions of employment.  See 
Liberty Telephone & 
Communications, 204 NLRB 317, 318 (1973) (a promised 
wage raise that induces employees to accept or continue 

their employment is an "est
ablished" condition of employ-
ment); cf. 
McDonnell Douglas Aerospace Services Co., 326 NLRB 1391 fn. 2 (1998). 
 Respondent grants wage increases to employees every Sep-
tember; it is an established condition of employment.  In docu-
ments #1 and #2, Respondent threatened to withhold those 
wage increases if collective bargaining were taking place at the 
time the increases were due.  This was a threat to change the 
status quo, and was therefore unlawful.  It is not a defense that 

Respondent has a past practice 
of withholding scheduled wage 
increases during periods of collec
tive bargaining.  It is unlawful 
to do so, and that Respondent might
 have done so in the past (a 
finding I do not make) such a past practice would not justify the 

unlawful conduct found in this case.  I therefore find the state-
ments contained in documents 
#1 and #2 relating to the with-
holding of regularly scheduled wa
ge increases violated Section 
8(a)(1) of the Act.  
The statements contained in doc
uments #1 and #2 relating to 
benefits were not unlawful.  Re
spondent stated that benefits 
would remain frozen, that is, remain the same for as long as 

negotiations were ongoing, and that at the end of that process, 
benefits could increase, decrease, or stay the same.  There is no 
threat express or implied in these statements.  I therefore rec-
ommend the allegations in the complaint relating to the state-
ments contained in documents #1
 and #2 about benefits be dis-missed. 
C.  Documents #3 and #4 
Employers violate Section 8(a)(1) when they invite their em-
ployees to report instances 
of fellow employees bothering, 
pressuring, abusing, or harassing
 them with union solicitations 
and imply that such conduct will be punished.  
Greenfield Die 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 142 
& Mfg. Corp., 
327 NLRB 237 (1998).  While the Board has 
accepted as lawful an employer
™s announced intent to protect 
employees from those who ﬁthreat
enﬂ them, Respondent, in this 
case, did not limit its directive to threatening conduct.  Rather, 
in document #3, Respondent urged employees to report anyone 
who ﬁconfronted,ﬂ ﬁforced,ﬂ or 
ﬁintimidatedﬂ them into sup-
porting the Union.  Some employ
ees could construe these terms 
to encompass lawful union activity.
  One employee™s persistent 
attempt to persuade may be, to a different employee, an act of 

confrontation or intimidation. 
 Respondent™s statement there-
fore had the potential dual effect of encouraging employees to 

report other employees engaging 
in union activity in a manner 
subjectively offensive to the solicited employees, and corre-

spondingly, of discouraging employees from engaging in union 
activities for fear of being 
reported to management.  
Arcata Graphics/Fairfield, Inc., 304 NLRB 541, 542 (1991).  By dis-
tributing document #3 to employees, Respondent violated Sec-
tion 8(a)(1) of the Act. 
In document #4, Bernier asked employees to consider the 
possibility that if the Union were selected as the bargaining 
representative, they might end 
up being represented or spoken 
for by the prounion employees who were distributing literature 
and soliciting signatures on authorization cards.  In the last 
sentence, in bolded type, Bernier encouraged employees to 

come to her with ﬁquestions or 
concerns about what is going on 
with this union organizing atte
mpt.ﬂ Respondent argues there is 
nothing wrong with asking employ
ees to bring questions or 
concerns to members of management.  It is the entire docu-

ment, however, that must be read in context, not just the last 
sentence.  In reviewing the entire document, what emerges is 
the following construct: first, Bernier focused employees™ at-
tention on the ﬁproblemﬂ of prounion coworkers possibly repre-
senting them; second, she told employees to tell their pro-union 
coworkers they were not interested in the Union; and third, with 
bolded emphasis, she encouraged employees to come talk to 
her.  Any person reading this could easily interpret Bernier™s 

remarks as an invitation to report the identity of the pro-union 
employees.  In distributing do
cument #4 to employees, Re-
spondent therefore violated Section 8(a)(1) of the Act. 
D.  Bernier™s Statements at Employee Meetings 
Bernier admitted in her testimony that in the course of em-
ployee meetings, she told employees that the regularly sched-
uled wage increases would be frozen during collective bargain-
ing.  For the same reasons stated above with respect to the 
statements contained in documents #1 and #2, these oral state-ments made by Bernier violated
 Section 8(a)(1) of the Act. 
I do not credit Borry™s testimon
y regarding Bernier™s state-
ments about benefits.  His reco
llection was vague and inconsis-
tent.  Each time he was asked wh
at Bernier said about benefits, 
he gave a slightly different answer.  Bernier was more credible 

when she testified that she told
 employees that during negotia-
tions, all benefits would be 
frozen until an agreement was 
reached.  Not only was Bernier™s recollection more precise, her 
testimony was consistent with the written materials Respondent 
had distributed to employees. 
Having determined that Bernier orally made statements to 
employees that benefits would 
be frozen during collective bar-
gaining, the issue is whether those statements violated the Act.  

For the same reasons previously stated in connection with the 
statements about benefits cont
ained in documents #1 and #2, I 
find nothing unlawful about Bern
ier™s statements and recom-
mend dismissal of this complaint allegation. 
E.  Borry™s Distribution of Literature 
Respondent concedes that DiVirgilio told Borry he could not 
distribute union literature during nonworking time in a non-
working area, but argues this was a de minimis violation of the 
Act and should be dismissed.  I 
have considered all of Respon-
dent™s arguments on this poin
t including those made at the 
hearing and those made in the br
ief.  I nevertheless decline to 
dismiss the allegation as de minimis in view of the other unlaw-
ful conduct engaged in by Respondent.  I therefore find Re-
spondent violated Section 8(a)(1
) of the Act when it prohibited 
Borry from distributing union literature during nonworking 

time in a nonworking area.  
Stoddard-Quirk Mfg. Co., 
138 
NLRB 615, 621 (1962). 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  In October and Novemb
er 2002, Respondent violated 
Section 8(a)(1) of the Act by distributing written materials to 

employees which threatened the loss of regularly scheduled 
wage increases if employees selected the Union as their collec-
tive-bargaining representative. 
4.  In October, November
, and December 2002, Respondent, 
by Bernier, violated Section 8(
a)(1) of the Act by threatening 
employees with the loss of regularly scheduled wage increases 

if they selected the Union as their collective-bargaining repre-
sentative. 
5.  In October and Novemb
er 2002, Respondent violated 
Section 8(a)(1) of the Act by distributing written materials that 
encouraged employees to report the union activities of other 
employees. 
6.  On or about November 
4, 2002, Respondent, by DiVir-
gilio, violated Section 8(a)(1) of the Act by prohibiting an em-
ployee from distributing union literature in a nonwork area 
during nonworktime. 7.  Respondent did not violat
e the Act when it advised em-
ployees in written materials and in statements made by Bernier 

that there would be no change in 
benefits if employees selected 
the Union as their collective-bargaining representative. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  
[Recommended Order omitted from publication.] 
 